This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                     NO. 34,203

 5 JAMES A. ORTEGA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CHAVEZ COUNTY
 8 Steven L. Bell, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Kenneth H. Stalter, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 Jorge A. Alvarado, Chief Public Defender
15 Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 WECHSLER, Judge.
 1   {1}   Defendant appeals the district court's determination that his kidnapping

 2 conviction is a “serious violent offense” for the purposes of the Earned Meritorious

 3 Deductions Act (EMDA), NMSA 1978, § 33-2-34 (2006). We proposed to hold that

 4 the district court did not provide a sufficient basis for denying credit under the

 5 EMDA. The State has responded by indicating that it opposes our calendar notice only

 6 to the extent that it asks us to remand for additional factfinding on the EMDA issue,

 7 if appropriate. [MIO 3] We agree that remand for reconsideration of the issue is

 8 appropriate. State v. Morales, 2002-NMCA-016, ¶ 19, 131 N.M. 530, 39 P.3d 747,

 9 abrogated on other grounds by State v. Frawley, 2007-NMSC–057, ¶ 36, 143 N.M.

10 7, 172 P.3d 144.

11   {2}   For the reasons set forth above and in our calendar notice, we reverse the

12 EMDA determination and remand this matter to the district court pursuant to Morales.

13

14   {3}   IT IS SO ORDERED.


15                                               ________________________________
16                                               JAMES J. WECHSLER, Judge


17 WE CONCUR:


18 ________________________________
19 MICHAEL E. VIGIL, Chief Judge

                                             2
1 ________________________________
2 MICHAEL D. BUSTAMANTE, Judge




                                     3